DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement mechanism” in claims 1 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski (U.S. Patent Pub. No. 6,708,422) in view of Friedebach (U.S. Patent No. 10,363,681).
Regarding claim 1 Stojanovski teaches an adjustable track square (20) comprising a base (35) having a front adapted to abut an edge of a piece of wood to be cut (Figure 1); a turntable (41,134,137) rotatably engaged with the base, said turntable having an surface adapted to receive a guide rail (38) for a track saw thereon (Figures 2 and 3; Examiner notes the bottom side of plate (137) with alignment holes 167 aligns and engages with corresponding holed 164 of the guide rail); and wherein the turntable is configured to selectively rotate relative to the base and present the guide rail at an angle relative to the front of the base and thereby to the edge of the piece of wood (Figure 1).
Stojanovski does not provide the turntable having an upper surface adapted to receive a guide rail for a track saw thereon or at least one guide bar provided on the upper surface of the turntable, wherein the at least one guide bar is adapted to engage the guide rail when received on the upper surface of the turntable; or an engagement mechanism provided on the turntable, said engagement mechanism being adapted to 
Friedebach teaches it is well known in the art of alignment tools to incorporate an alignment tool (10) having an upper surface (50) adapted to receive a guide rail (12) for a track saw (Col. 5, Lines 60-65)) thereon (Figure 2); at least one guide bar (90) provided on the upper surface of the alignment tool (Figure 2), wherein the at least one guide bar is adapted to engage the guide rail when received on the upper surface of the turntable (Figure 2); an engagement mechanism (70,72,74,76,78,80) provided on the alignment tool, said engagement mechanism being adapted to interlockingly engage the guide rail of the track saw and to retain the guide rail in abutting contact with the upper surface of the turntable (Figure 2; Col. 7, Lines 28-48).
One of ordinary skill in the art would have good reason to pursue engagement mechanisms which are known to be useful for a particular locking function. There are a finite number of possible engagement mechanisms which pertain to an alignment tool and allow for the locking function to a secondary saw guide. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable engagement mechanism in an attempt to provide an improved locking function for the alignment device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
More specifically, it would have been obvious to replaced Stojanovski’s rail (38) and rail connection with Friedebach’s rail (12) and rail connection (90,70-80), since they 

Regarding claim 3 the modified device of Stojanovski teaches wherein the turntable is selectively rotatably through from about 30 up to about 90 relative to the front of the base to present the guide rail at an angle of from about 30 up to about 90 relative to the edge of the piece of wood (Stojanovski Figures 1 and 9-10).
Regarding claim 4, the modified device of Stajonovski provides wherein the engagement mechanism ((70,72,74,76,78,80) includes a draw latch (76) mounted on the turntable, said draw latch being selectively interlockable with the guide rail (Friedebach Figure 2 and Col. 8,Lines 20-44).
Regarding claim 5 the modified device of Stojanovski  teaches wherein the at least one guide bar includes a first guide bar (92) provided on the turntable, said first guide bar being adapted to selectively interlock with a channel (30) provided on the guide rail (12) (Stojanovski Figure 1 showing the turntable and Friedebach Figure 2 showing the specifics of the guide bar and guide rail Col. 6, Lines 14-19).
Regarding claim 6 the modified device of Stojanovski teaches further comprising an angle selection mechanism (140,182,158) provided on one or both of the base and the turntable, said angle selection mechanism being operable to set a rotational position of the turntable relative to the base (Stojanovski Figures 1, 9 and 10; Col. 3, Lines 22-54).
Regarding claim 7 the modified device of Stojanovski teaches wherein the angle selection mechanism comprises a scale (171) provided with a plurality of graduated 
Regarding claim 8 the modified device of Stojanovski teaches wherein the stop lever is selectively pivotable (note line 3 of column 4 “slightly laterally tiltable”) and is biased into engagement with the scale (Stojanovsk Col. 4, Lines 25-32).
Regarding claim 9 the modified device of Stojanovski teaches further comprising a locking mechanism (41), said locking mechanism being movable between a locked condition and an unlocked condition, and when the locking mechanism is in the locked condition, the turntable is not able to rotate relative to the base and when the locking mechanism is in the unlocked condition, the turntable is able to rotate relative to the base (Stojanovski Figure 1; Col. 1, Lines 49-54 and Col. 4 , Lines10-19)

Regarding claim 11, the modified device of Stojanovski teaches wherein the
turntable includes a circumferential edge and a notch (158) is defined in the circumferential edge, said notch being adapted to receive an arm of a guide rail clamp therein (Figure 2; Examiner notes the “guide rail clamp” is not positively recited and appears to be an intended use. Stojanovski has notches (158) on the periphery of the turntable, and these notches utilize structure that is “adapted to receive”).

Regarding claim 21 Stojanovski teaches a combination of a track saw (32) having a rotatable saw blade (Figure 1); a guide rail (38) configured to interlockingly 
Stojanovski does not provide the turntable having an upper surface adapted to receive a guide rail for the track saw thereon; or at least one guide bar provided on the upper surface of the turntable, wherein the at least one guide bar engages the guide rail when received on the upper surface of the turntable; and an engagement mechanism releasably engaging the guide rail and retaining the guide rail in abutting contact with the upper surface of the turntable.
Friedebach teaches it is well known in the art of alignment tools to incorporate an alignment tool (10) having an upper surface (50) adapted to receive a guide rail (12) for a track saw (Col. 5, Lines 60-65)) thereon (Figure 2); at least one guide bar (60,62) provided on the upper surface of the alignment tool (Figures 1 and 2), wherein the at least one guide bar is adapted to engage the guide rail when received on the upper 
One of ordinary skill in the art would have good reason to pursue engagement mechanisms which are known to be useful for a particular locking function. There are a finite number of possible engagement mechanisms which pertain to an alignment tool and allow for the locking function to a secondary saw guide. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable engagement mechanism in an attempt to provide an improved locking function for the alignment device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
More specifically, it would have been obvious to replaced Stojanovski’s rail (38) and rail connection with Friedebach’s rail (12) and rail connection (90,70-80), since they are known for the identical purpose.  Friedebach’s rail (90) would logically be placed on Stojanovski’s turntable, as it would not work at any other location.

Regarding claim 22 the modified device of Stojanovski teaches wherein an upper surface of the guide rail (12) defines a channel (20,22) therein, and wherein the engagement mechanism includes a spring-loaded arm (76, 80) that extends beyond the at least one guide bar (60)( Friedebach Figures 1 and 2), and wherein the spring-loaded .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski (U.S. Patent Pub. No. 6,708,422) in view of Friedebach (U.S. Patent No. 10,363,681) as applied to claim 1 above, and further in view of King (U.S. Patent No. 2,942,633)
Regarding claim 10 the modified device of Stojanovski does not provide further comprising a support tab extending outwardly from an upper surface of the base a distance away from the turntable said support tab extending outwardly beyond the front the base and being adapted to rest upon an upper surface of the piece of wood to be cut.
King teaches it is known in the art of guide devices to incorporate a support tab (45) extending outwardly from an upper surface (9) of the base a distance away from an index plate (13) said support tab extending outwardly beyond the front the base and being adapted to rest upon an upper surface of the piece of workpiece to be cut (Figure 1; Col. 2, Lines 41-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Stojanovski to incorporate the teachings of King to provide a support tab extending outwardly. In doing so, it allows for an alternative way to provide proper alignment of the cutting guide in relation to the workpiece being cut. 

Response to Arguments
Applicant's arguments filed 09/02/2021 respect to claim(s) 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  03/15/2022Examiner, Art Unit 3724  

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724